CLOPTON, J.
A complaint declaring on a judgment is sufficient, in the matter of description, when it sets forth the court in which it was rendered, the place at which the court was held, the names of the parties in favor of, and against whom it was entered, the date of its rendition, and the sum recovered. The several counts in the complaint aver these essential facts, and further, that the court which rendered the judgment had jurisdiction of the subject-matter and of the person, and that it remains unsatisfied. Formerly it was the practice to set forth the proceedings in which the judgment was recovered, but this practice has become obsolete, and is not in accord with the present system of pleading, which disfavors unnecessary prolixity. The complaint sets forth a substantial cause of action, with sufficient certainty. O'Neal v. Kittridge, 3 Allen, 470.
A complaint which consists of one count only, in which the sum claime d is variant or contradictory, is obnoxious to demurrer; but, when it consists of two or more counts, the different counts may vary the descriptive allegations of the cause of action.
It has been long settled, that nil debet is not, of itself, a good plea to an action on a judgment rendered in the court of another State. Nul tiel record is the only proper general issue in such action. If, however, the court rendering the judgment did not have jurisdiction, it is absolutely void, and in such case, a special plea in bar, going to matters anterior to its rendition, may be interposed. — Hunt v. Mayfield, 2 Stew. 124.
The judgment sued on was rendered in the Supreme Court of New York for the county of Bensselaer, and the transcript is attested by the clerk, and certified by a justice of that court. When this case was before us on a former appeal, we held that the transcript showed all the requisites of a valid judgment, with sufficient certainty. No objection was then made, as is now done, on the ground that it was not *300properly authenticated. The act of Congress does not require that the attestation of the clerk shall be in the form used in the courts of the State where it is proposed to be introduced in evidence, but according to the form prescribed for the court in which the judgment was rendered. The certificate of the judge, that the clerk’s attestation is in “due form,” is conclusive evidence thereof. — McRae v. Stokes, 3 Ala. 401. The justice of the court certifies, that the attestation of the clerk is in “due form.” He further certifies that there is no Chief Justice of that court, but that all the Justices have concurrent jurisdiction in all parts of the State, and that he is the resident Justice of that court in the county of Rensselaer. The organization of the court is also shown by the laws of New; York introduced in evidence. When by the organization of the court there is no Chief Justice, one of the Justices, from the necessity of the case, has authority to make the requisite certificate; and this is a substantial compliance with the act of Congress.— Woodley v. Findlay, 9 Ala. 716. The certificate by the Governor is unnecessary, and superfluous.
There is nothing in the other objections urged to the authentication of the transcript, or in the objections to the attestation of the laws of New York.
Aifirmed.